  Case 18-14524         Doc 23     Filed 03/26/19 Entered 03/26/19 08:45:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-14524
         MELISSA JADE EVANS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/18/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-14524        Doc 23       Filed 03/26/19 Entered 03/26/19 08:45:19                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $915.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $915.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $879.78
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $35.22
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $915.00

Attorney fees paid and disclosed by debtor:                  $255.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION           Unsecured         483.00           NA            NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured         250.00        250.00        250.00           0.00       0.00
Bank of America                  Unsecured         500.00           NA            NA            0.00       0.00
CENTRAL FINANCE                  Unsecured      1,689.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,488.00       6,407.24      6,407.24           0.00       0.00
COMMONWEALTH EDISON              Unsecured         330.00           NA            NA            0.00       0.00
DIRECTV LLC                      Unsecured         635.00           NA            NA            0.00       0.00
ENTERPRISE RECOVERY SYSTEMS      Unsecured         771.00           NA            NA            0.00       0.00
Enterprise Rent a Car            Unsecured           1.00           NA            NA            0.00       0.00
HARGRAY TELEPHONE CO             Unsecured         646.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         424.22        424.22           0.00       0.00
LUCHAS AUTO SALES                Unsecured      4,000.00            NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured            NA         460.01        460.01           0.00       0.00
NATIONAL CREDIT SYSTEMS          Unsecured         306.00        305.95        305.95           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         489.00        726.00        726.00           0.00       0.00
PHOENIX FINANCIAL SVC            Unsecured         158.00           NA            NA            0.00       0.00
Pmab Srvc                        Unsecured         356.00           NA            NA            0.00       0.00
PREMIER BANKCARD LLC             Unsecured         425.00           NA            NA            0.00       0.00
ROBERT J SEMRAD & ASSOC          Unsecured           0.00           NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      4,000.00            NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      4,000.00         604.45        604.45           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         100.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         314.00           NA            NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured     55,884.00     57,073.53      57,073.53           0.00       0.00
VERIZON                          Unsecured         856.00        855.09        855.09           0.00       0.00
WELLS FARGO CARD SVC             Unsecured         600.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-14524         Doc 23      Filed 03/26/19 Entered 03/26/19 08:45:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $67,106.49                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $915.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $915.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
